Citation Nr: 0701991	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for fracture of the 
right index metacarpal with associated carpal tunnel release, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to October 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In a May 2003 rating decision, service connection was granted 
and a 10 percent rating was assigned, effective from 
September 20, 2002, for a tender scar on the dorsum of the 
right hand associated with the fracture of the right index 
metacarpal.  The 10 percent rating was continued by a 
December 2004 rating decision, of which the veteran was 
notified by a letter dated January 5, 2005.  More than one 
year later, in a written presentation to the Board dated 
November 29, 2006, the veteran's representative listed the 
evaluation of the scar on the dorsum of the right hand as an 
issue.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran is service-connected for fracture of the right 
index metacarpal with associated carpal tunnel release with a 
rating of ten (10) percent. See 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 5225.  

The veteran underwent VA examinations for rating purposes in 
November 2004.  There is some discrepancy in the findings as 
to whether right hand neurological symptoms are related to a 
nonservice-connected disorder.  The report of the hand 
examination, which was conducted first, found that the 
appellant had peripheral neuropathy of the right hand 
secondary to diabetes.  The report of the neurological 
evaluation indicates that pertinent history was provided and 
an examination was performed.  Following examination, the 
examiner stated that the physical examination was 
inconsistent with the veteran's history.  The physician noted 
that the veteran had had nerve conduction velocity performed 
before his carpel tunnel surgery and indicated that it would 
be advantageous to repeat the test to see if there was any 
change in the nerve conduction through the median and ulnar 
nerves in the right hand.  The examiner opined that the only 
way to resolve the issue was to repeat the nerve conduction 
velocity testing.  

Under the circumstances, the Board finds that the case should 
be remanded for a VA neurological examination, to include 
nerve conduction studies and a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a 
neurological examination to determine the 
current extent of disability due to 
fracture of the right index metacarpal 
with associated carpal tunnel release.  
The veteran's claims folder should be 
available to the examiner.  Nerve 
conduction velocity testing should be 
performed as suggested by the November 
2004 examiner, unless it is 
contraindicated.  If the testing is not 
performed, the reason(s) should be 
documented in the claims folder.  The 
examiner should review the results of the 
testing prior to completion of the 
report. The examiner should indicate 
whether the veteran has any neuropathy of 
the right hand or upper extremity that is 
related to the service-connected 
disability.  The examination must provide 
findings sufficient to evaluate the 
neurological disability under 38 C.F.R. 
§ 4.124a, and consider the functional 
limitations caused thereby.  


2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.

The appellant is hereby notified that when an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. § 3.158 and 3.655 
(2006)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



